DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Tani Chen (Reg. No. 52,728) on May 7, 2021. 2.	The application has been amended as follows:
	Cancel claims 34, 177, 178, and 181. 
1.	(Currently amended) A method for detecting a plurality of different nucleic acid targets within a sample by in situ hybridization, comprising: 
 (a)         producing a plurality of first hybridized complexes within a sample containing a plurality of different nucleic acid targets by exposing [a] the sample [suspected of containing at least some of a plurality of nucleic acid targets] to a plurality of different encoding nucleic acid probes,
wherein [at least some] each of the plurality of encoding nucleic acid probes comprises (i) a target sequence that specifically hybridizes to a different nucleic acid target or a different location of an identical nucleic acid target of [in] the plurality of different nucleic acid targets and (ii) one or more read sequences such that each of the plurality of first hybridized complexes comprises multiple encoding nucleic acid probes of the different encoding nucleic acid probes located in its different locations[,
wherein unique combinations of one or more read sequences correspond to valid
codewords, each of the valid codewords associated to each of the plurality of nucleic acid
targets, wherein the valid codeword consists of a series of positions and values for each position, and each read sequence is associated with each of the values, or a subset thereof, at each of the positions of the valid codewords];
(b)          [exposing the sample to a first round of one or more readout nucleic acid probes, wherein at least some of the readout nucleic acid probes comprise] producing a plurality of readout probe-hybridized complexes by exposing each of the plurality of first hybridized complexes within the sample to a first readout nucleic acid probe, wherein the first readout nucleic acid probe comprises a first portion and a second portion, the first portion comprising a sequence that specifically hybridizes to one of the read sequences, and the second portion  capable of producing a fluorescent signal;(c)           [identifying nucleic acid targets in the sample, comprising:]
detecting a fluorescent [signals] signal from each of the plurality of readout probe-hybridized complexes [emitted from the fluorescent signaling entities of bound readout nucleic acid probes in at least some locations within the sample to determine a codeword in at least some locations within the sample based on the read sequences present on the bound encoding nucleic acid probes];  (d)	removing the fluorescent signal from each of the plurality of readout probe-hybridized complexes by inactivating the fluorescent signaling entity or removing the fluorescent signaling 
entity from each of the plurality of readout probe-hybridized complexes; 
(e)	after step (d), producing a different plurality of readout probe-hybridized complexes by
exposing the sample to a different readout nucleic acid probe, wherein the different readout
nucleic acid probe comprise a first portion and a second portion, the first portion comprising a
sequence that specifically hybridizes to one of the read sequences, and the second portion
comprising a fluorescent signaling entity capable of producing a fluorescent signal;
(f)	detecting a fluorescent signal from each of the different plurality of readout probe
hybridized complexes; 
(g)	removing the fluorescent signal from each of the different plurality of readout probe
hybridized complexes by inactivating the fluorescent signaling entity or removing the fluorescent
signaling entity from each of the different plurality of readout probe hybridized complexes; 
(h)	repeating steps (e) to (g) for one or more times using a different readout nucleic acid
probe, wherein the different readout nucleic acid probe comprises a first portion and a second
portion, the first portion comprising a sequence that specifically hybridizes to one of the read
sequences, and the second portion comprising a fluorescent signaling entity capable of producing
a fluorescent signal;
(i)	producing codewords representing the plurality of different nucleic acid targets at
locations within the sample, wherein each of the codeword represents one of the plurality of
different nucleic acid targets and comprises multiple binary values 1 and 0, wherein a value of 1
is obtained when the fluorescent signal is detected from one of the plurality of readout probe
hybridized complexes or one of the different plurality of readout probe-hybridized complexes at
a respective location within the sample while a value of 0 is obtained when the fluorescent signal
is not detected from one of the plurality of readout probe-hybridized complexes or one of the
different plurality of readout probe-hybridized complexes at the respective location within the
sample;
(j)	matching the codewords with valid codewords in a codebook [identifying the codeword
at each location] by comparing the [codeword] codewords to the valid codewords in the
codebook [associated with the plurality of nucleic acid targets], and if [no match is found] one of
the codewords is not matched with one of the valid codewords in the codebook, applying an
error detection or correction system, matching the one of the codewords with another of the valid
codewords in the codebook, [to the codeword to match one of the valid codewords] or discarding
[the codeword] the one of the codewords, wherein the codebook comprises the valid codewords
of the plurality of nucleic acid targets; and 
(k)	determining the plurality of nucleic acid targets in the sample based on results from the
matching step [assigning the identity of some of the plurality of nucleic acid targets in the sample
based on the identity of the nucleic acid targets associated with the valid codewords to which the
identified codewords were matched].
71.	(Currently Amended)  The method of claim 1, [comprising determining the fluorescent
signaling entity] wherein the fluorescent signal in step (c) and/or step (f) is detected at a 
resolution better than 300 nm.
77.	(Currently Amended)  The method of claim 75, wherein the cell is fixed on a coverslip.
179.	(Currently Amended)  The method of claim 1, further comprising determining an
abundance and/or spatial distribution of the different nucleic acid targets at locations within the
sample [based on the codewords matched to the valid codewords in each location within the
sample].
180.	(Currently Amended)  The method of claim 1, further comprising removing [unbound]
the readout nucleic acid probes unhybridized to each of the plurality of first hybridized complex 
prior to step (c) [said detecting fluorescent signals].
184.	(Currently Amended) The method of claim 1, wherein in said comparing the [codeword]
codewords to the valid codewords in the codebook in step [(c)] (j), one of the codewords is not
matched with one of the valid codewords in the codebook when the [codeword] one of the
codewords [differs from the valid codeword compared by] has one or more errors.
185.	(Currently Amended) The method of claim 1, wherein in said comparing the [codeword] codewords to the valid codewords in the codebook in step [(c)] (j), one of the codewords is not matched with one of the valid codewords in the codebook when the [codeword] one of the codewords [differs from the valid codeword compared by] has one error.
186.	(Currently Amended) The method of claim 1, wherein in said comparing the [codeword] codewords to the valid codewords in the codebook in step [(c)] (j), one of the codewords is not matched with one of the valid codewords in the codebook when the [codeword] one of the codewords [differs from the valid codeword compared by] has two errors.
187.	(Currently Amended) The method of claim 1, wherein said comparing the [codeword] codewords to the valid codewords in the codebook in step [(c)] (j) comprises comparing the values at each of the positions of the codewords.  
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 71, 75, 77, 78, 179, 180, and 183-187 are allowable in light of the examiner’s amendment. The rejections under 35 U.S.C 101, 112 (a) and 112 (b) have been withdrawn in view of the examiner’s amendment. No prior art in the record teaches a combination of steps (a) to (k) of claim 1. No prior art either alone or in combination with the other arts in the record teaches/teach or reasonably suggests/suggest a method for detecting a plurality of different nucleic acid targets within a sample by in situ hybridization which comprises all limitations recited in claim 1.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 18, 2021